DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 and 02/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 01/09/2020 these drawing are acceptable by the examiner.

Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of US Patent 10,225,712 B2 and claims 1 and 12 US Patent 10,542,406 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 12 limitation are found in claims 1 and 10 of US Patent 10,225,712 B2 and claims 1 and 12 US Patent 10,542,406 B2 with obvious wording variation such as they all sets of claims are drawn to controlling an amount of data that is to be tethered during a tethering operation.

16/738,555
10,225,712
10,542,406
1 and 12.    A method for controlling an amount of data that is to be tethered during a tethering operation, the method comprising the steps of:

 identifying electronic devices to which data is to be tethered;

 	displaying a setting screen for setting a maximum amount of data that is to be tethered during a tethering operation;






 	in response to a user input through the setting screen, setting a maximum amount of data that may be tethered during the tethering operation;
 providing tethering usage of the data to the electronic devices;
 







determining an amount of data tethered to the electronic devices; and
 automatically terminating the tethering operation with respect to the electronic devices in response to the amount of data tethered to the electronic devices corresponding to the set maximum amount of data to be tethered during the tethering operation.





detecting a plurality of electronic devices to which data is to be tethered; displaying a list of the detected plurality of 









in response to a user input through the setting screen, setting a maximum amount of data that may be tethered to the plurality of electronic devices; controlling usage of the data that is to be tethered to the plurality of electronic devices based at least in part on the set maximum amount of data for the plurality of electronic devices, and based on priority according to at least one of a use purpose of tethered data and user information,
 determining an amount of data tethered to the plurality of electronic devices: stopping tethering with respect to the plurality of electronic devices when the amount of data tethered to the plurality of electronic devices corresponds to the set maximum amount of data that is capable of being 




displaying a list of external electronic devices capable of using a network communication service via the electronic device 

 in response to a user input through the setting screen, setting a maximum amount of data that is capable of being used by the external electronic devices via the electronic device; 











identifying an amount of data of the network communication service used by the external electronic devices via the electronic device; and terminating the network communication service via the electronic device for the external electronic devices when the identified amount of data 


The US Patent 10,225,712 B2 and 10,542,406 B2, however, does not expressly teach or suggest automatically terminating the tethering operation…
In a similar endeavor, Kermoian et al. (US 2013/0252673 A2) teaches or suggests “automatically terminating the tethering operation…” (Paragraph [0061] teach automatic deleted, removal other device/member in order to update data).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the US Patent 10,225,712 B2 and 10,542,406 B2 with automatically terminating the tethering operation in order to provide a protection and a secure communication when the maximum amount data is reach during tethered
Dependent claims 2-11 and 13-22 depend either directly or indirectly to claims 1 and 12  are also rejected at least for the same reasons discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kermoian et al. (US 2013/0252673 A2) in view of Zalmanovitch et al. (US 2013/0198374 A1).

 	identifying electronic devices to which data is to be tethered (Paragraphs [0071], [0090], fig.2 Illustrate and teach mobile device 32 tethered/paired with another device);
 	displaying a list of the identified electronic devices (Paragraph [0042] teach display list of called device and paired device);
 	automatically terminating the tethering operation with respect to the electronic devices in response to the amount of data tethered to the electronic devices corresponding to the set maximum amount of data to be tethered during the tethering operation (Paragraph [0061] teach automatic deleted, removal other device/member in order to update data).
 	Kermoian is silent on
 	displaying a setting screen for setting a maximum amount of data that is to be tethered during a tethering operation;
 	in response to a user input through the setting screen, setting a maximum amount of data that may be tethered during the tethering operation;
 	providing tethering usage of the data to the electronic devices;
 	determining an amount of data tethered to the electronic devices. 
	In an analogous art, Zalmanovitch teaches
 	displaying a setting screen for setting a maximum amount of data that is to be tethered during a tethering operation (Paragraphs [0057-0058], [0064-0065], fig.3 and fig.5a-5c Illustrate and teach displaying the amount of data to be tethered);

    PNG
    media_image1.png
    306
    170
    media_image1.png
    Greyscale

 	in response to a user input through the setting screen, setting a maximum amount of data that may be tethered during the tethering operation (Paragraphs [0034-0036], [0056] teach user interface allowance the user to input setting amount data to be tethered;
 	providing tethering usage of the data to the electronic devices (Paragraphs [0067-0068] teach data usage statistic);
 	determining an amount of data tethered to the electronic devices (Paragraph [0058], fig.3 Illustrate and teach data usage available for the tethered network connection).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kermoian with Zalmanovitch’s system such that identifying electronic devices to which data is to be tethered, display list of the identified electronic devices, setting a maximum amount of data that may be tethered during the tethering operation, providing/determining tethering usage of the data to the electronic devices and automatically terminating the 

 	Regarding claims 2 and 13. Kermoian and Zalmanovitch teach the method of claim 1, Kermoian teaches wherein the list of the identified electronic devices comprises information corresponding to each of the electronic devices (Paragraph [0042]).

 	Regarding claims 3 and 14. Kermoian and Zalmanovitch teach the method of claim 2, Kermoian teaches wherein the information corresponding to each of the electronic devices comprises at least one of a product name corresponding to each of the electronic devices and a model name corresponding to each of the electronic devices (Paragraphs [0070]).

 	Regarding claims 4 and 15. Kermoian and Zalmanovitch teach the method of claim 1, Kermoian teaches wherein the list of the identified electronic devices comprises an icon image corresponding to each of the electronic devices (Paragraph [0077], [0079]).

 	Regarding claims 5 and 16. Kermoian and Zalmanovitch teach the method of claim 1, Kermoian teaches wherein the setting screen comprises a menu that enables or disables the tethering operation (Paragraph [0090]).




 	Regarding claims 7 and 18. Kermoian and Zalmanovitch teach the method of claim 1, Zalmanovitch teaches wherein setting the maximum amount of data comprises selecting a specific amount of data from among a plurality of selectable items (Paragraphs [0067-0068]).

 	Regarding claims 8 and 19. Kermoian and Zalmanovitch teach the method of claim 7, Zalmanovitch teaches wherein each of the plurality of selectable items is indicated in bytes (Paragraphs [0057-0058]).

 	Regarding claims 9 and 20. Kermoian and Zalmanovitch teach the method of claim 1, Zalmanovitch teaches wherein setting the maximum amount of data comprises setting an unlimited amount of data (Paragraphs [0057-0059], [0061]).

 	Regarding claims 10 and 21. Kermoian and Zalmanovitch teach the method of claim 1, Kermoian teaches wherein the setting screen comprises a function for restricting the tethering operation of a specific electronic device from among the identified electronic devices (Paragraphs [0070-0071],  [0127]).


 	Regarding claims 11 and 22. Kermoian and Zalmanovitch teach the method of claim 1, Kermoian teaches wherein the setting screen displays the amount of data tethered to the electronic devices in real time (Paragraph [0073], [0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KIET M DOAN/Primary Examiner, Art Unit 2641